              Case 2:21-mj-00014-DAO Document 1 Filed 01/13/21 PageID.1 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                for the
                                                        District of Columbia

                  United States of America                         )
                             v.                                    )       Case: 1:21-mj-00050
                                                                   )       Assigned To : Meriweather, Robin M.
                                                                   )       Assign. Date: 1/13/2021
                  JOHN EARLE SULLIVAN                              )       Description: Complaint w/ Arrest Warrant
                                                                   )
                             --------------
                           '""
                                                                   )
                          Defe11da11t(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
On or about the date(s) of                   January 6, 2021 _ .. _____ in the county of _ _ _ _ _ _ _ _ _ _ _ in the

- - - - - - District of                      Columbia
                                        --------
                                                               , the defendant(s) violated:

             Code Section                                                   Offense Description
18 U.S.C. § 1752(a)                             Restricted Building or Grounds
18 U.S.C. §§ 231(a)(3) & 2                      Civil Disorders
40 U.S.C. § 5104(e)(2)                          Violent Entry or Disorderly Conduct




          This criminal complaint is based on these facts:




          li'1' Continued on the attached sheet.                                                             ✓    •       /.-    ·_.    )'




                                                                                                                      1iv,
                                                                                                                        ··· .(.- -
                                                                                                1 ~f::vl'u/)·"
                                                                                             v,l,(O,             ,.
                                                                          ------iilio\··1111·--..
                                                                                               iw_.-
                                                                                                  ...,..                    ---------        ·


                                                                                                 "''Complainant's signature

                                                                                           Matthew Fouler, Special Agent FBI
                                                                                                                                                 - - - -
                                                                                                  Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by Telephone.
                                                                                              Robin M. Meriweather
                                                                               ~     --µ "'3/'w,_,,,_.
                                                                                             2021.01.1317:59:46
Date:          01/13/2021                                                                    -05'00~'- - - - - - -
                                                                                                           Judge's signature

City and state:                         Washington, D.C.          Robin M. Meriweather, U.S. Magistrate Judge
                     -------~--------
                                                                                                  Pr iII ted name and title
